DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office action is in response to the communication filed 12/02/2021 and 12/22/2021.
Applicant’s arguments, see pages 5-7, of the Appeal Brief filed 12/02/2021, with respect to claim 1 have been fully considered and are persuasive.  The rejection of claims 1-5 and 11 has been withdrawn. 
The Correction of the Summary of Claimed Subject Matter, filed 12/22/2021, are acknowledged and accepted.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 6-10 directed to invention non-elected without traverse.  Accordingly, claims 6-10 have been cancelled.


	EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: Claims 6-10 have been cancelled.

Reasons for Allowance

Allowable Subject Matter
Claims 1-5 and 11 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record fails to teach or fairly suggest to one of ordinary skill in the art at the time of the invention, in conjunction with all the other claimed limitation, a method for supporting performance of ophthalmic surgery with a foot pedal controlled OCT-display having all the claimed features of applicant's instant invention, specifically including: in claim 1, based on the first instruction, performing optical coherence tomography (OCT) scanning of the first location, the OCT scanning enabled to obtain a plurality of en face images of a corresponding plurality of tissue layers at the location; causing a first en face image to be displayed to the user, the first en face image comprising tissue layer data for one of the plurality of tissue layers of the eye at the first location; based on the second instruction, displaying the tissue layer data for one of the next tissue layer and the previous tissue layer to the user, wherein the plurality of en face images is displayed consecutively in the same order as the tissue layers are ordered in the eye, as set forth in the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

    Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDI N THOMAS whose telephone number is (571)272-2341. The examiner can normally be reached Monday - Friday 7:30 - 3:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI N THOMAS/Primary Examiner, Art Unit 2872